

 
Exhibit 10.86





MODIFICATION AGREEMENT


THIS MODIFICATION AGREEMENT dated as of May 1, 2015 (this “Agreement”), is
entered into by and among BENTON PROPERTY HOLDINGS, LLC, a Georgia limited
liability company (“Borrower 1”), PARK HERITAGE PROPERTY HOLDINGS, LLC, a
Georgia limited liability company (“Borrower 2”), and VALLEY RIVER PROPERTY
HOLDINGS, LLC, a Georgia limited liability company (“Borrower 3”) (collectively,
the “Borrowers”), ADCARE HEALTH SYSTEMS, INC., a Georgia corporation (“AdCare”),
BENTON NURSING, LLC, PARK HERITAGE NURSING, LLC, and VALLEY RIVER NURSING, LLC,
each a Georgia limited liability company (the “Operators”) (AdCare and the
Operators being sometimes referred to herein collectively as the “Guarantors”)
(the Borrower and the Guarantors being sometimes referred to herein collectively
as the “Borrower/Guarantor Parties”), and THE PRIVATEBANK AND TRUST COMPANY, an
Illinois banking corporation (“Lender”).
RECITALS
A.    The Borrower/Guarantor Parties and Lender heretofore entered into the
following documents (the “Documents”):
(i)    Loan Agreement dated as of September 1, 2011 (the “Loan Agreement”), by
and among the Borrowers and the Lender.
(ii)    Promissory Note dated September 1, 2011, from the Borrowers to the
Lender in the principal amount of $11,800,000.
(iii)    Environmental Indemnity Agreement dated as of September 1, 2011, by the
Borrowers, AdCare and the Operators to and for the benefit of the Lender.
(iv)    Guaranty of Payment and Performance dated as of September 1, 2011, by
the Guarantors to and for the benefit of the Lender.
(v)    Mortgage, Security Agreement, Assignment of Rents and Leases and Fixture
Filing dated as of September 1, 2011, by Borrower 1 to and for the benefit of
the Lender, recorded in the Official Records of Brenda DeShields, Circuit Clerk,
Benton County, Arkansas, on September 23, 2011, at Book 2011, Page 127323.
(vi)    Mortgage, Security Agreement, Assignment of Rents and Leases and Fixture
Filing dated as of September 1, 2011, by Borrower 2 to and for the benefit of
the Lender, recorded in the Official Records of Brenda DeShields, Circuit Clerk,
Benton County, Arkansas, on September 23, 2011, at Book 2011 Page 127,459.
(vii)    Mortgage, Security Agreement, Assignment of Rents and Leases and
Fixture Filing dated as of September 1, 2011, by Borrower 3 to and for the
benefit of the Lender,



--------------------------------------------------------------------------------



recorded in the Official Records of Sharon Brooks, County Clerk and Recorder,
Sebastian County, Arkansas, on September 23, 2011, as Document No. 2011F-14089.
(viii)    Absolute Assignment of Rents and Leases dated as of September 1, 2011,
by Borrower 1 to and for the benefit of the Lender, recorded in the Official
Records of Brenda DeShields, Circuit Clerk, Benton County, Arkansas, on
September 23, 2011, at Book 2011, Page 127354.
(ix)    Absolute Assignment of Rents and Leases dated as of September 1, 2011,
by Borrower 2 to and for the benefit of the Lender, recorded in the Official
Records of Brenda DeShields, Circuit Clerk, Benton County, Arkansas, on
September 23, 2011, at Book 2011 , Page 127490.
(x)    Absolute Assignment of Rents and Leases dated as of September 1, 2011, by
Borrower 3 to and for the benefit of the Lender, recorded in the Official
Records of Sharon Brooks, County Clerk and Recorder, Sebastian County, Arkansas,
on September 23, 2011, as Document No. 2011F-14090.
B.    The Documents encumber the real estate described in Exhibit A attached
hereto and the personal property located thereon.
C.    The parties desire to make certain modifications and amendments to the
Documents as more fully provided for herein, all as modifications, amendments
and continuations of, but not as novations of, the Documents.
AGREEMENTS


In consideration of the premises and the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
Section 1.    Recitals Part of Agreement; Defined Terms; References to
Documents.
(a)    The foregoing Recitals are hereby incorporated into and made a part of
this Agreement.
(b)    All capitalized terms used and not otherwise defined in this Agreement
shall have the meanings set forth in the Loan Agreement.
Section 2.    Lender Consent to Sublease of Project 2 to New Operator 2. For
purposes of this Agreement, the term “New Operator 2” has the same meaning as in
the defined terms which are added to the Loan Agreement in Section 3(a) of this
Agreement. The Lender hereby consents to the sublease by Operator 2 of its
Project to New Operator 2, effective as of May 1, 2015, pursuant to a Sublease
Agreement dated as of January 16, 2015, by and among Borrower 2, Operator 2 and
New Operator 2, as amended by Amendments dated as of February 27, 2015, March
31, 2015, and



--------------------------------------------------------------------------------



April 30, 2015. In order to induce the Lender to grant such consent, the
Borrowers and the Guarantors are entering into the agreements with the Lender
which are provided for in this Agreement.
Section 3.    Amendments to Loan Agreement Relating to Sublease of Project 2 and
New Operator 2.
(a)    The following new defined terms are hereby added to Section 1.1 of the
Loan Agreement:
Facility 2: The Facility located in Project 2 owned by Borrower 2, and leased by
Borrower 2 to Operator 2, and subleased by Operator 2 to New Operator 2 under
Sublease 2.
New Operator 2: Highlands of Rogers Dixieland, LLC, a Delaware limited liability
company.
Operations Transfer Agreement 2: The Operations Transfer Agreement dated as of
January 16, 2015, by and among Operator 2, New Operator 2 and Borrower 2.
Sublease 2: The Sublease Agreement dated as of January 16, 2015, by and among
Borrower 2, Operator 2 and New Operator 2, as amended by Amendments dated as of
February 27, 2015, March 31, 2015, and April 30, 2015, by which Operator 2
subleased its Project to New Operator 2 effective as of May 1, 2015.
(c)    Paragraphs (q), (v), (w), (z) and (aa) in Section 2.1 of the Loan
Agreement are hereby modified and amended in their entirety to read as follows
effective as of May 1, 2015, with the existing paragraphs (q), (v), (w), (z) and
(aa) in Section 2.1 of the Loan Agreement to continue to be effective for
periods prior to May 1, 2015:
(q)    Subject to the provisions of Section 7.9(b) of this Agreement, all
governmental permits and licenses required by applicable law in order for each
Borrower to own and lease its Project to the applicable Operator, for Operators
1 and 3 to operate their respective Facilities, for Operator 2 to sublease its
Project to New Operator 2, and for New Operator 2 to operate its Facility, have
been validly issued and are in full force.
(v)    There are no leases or subleases for use or occupancy of any Project
other than the applicable Lease and in the case of Project 2, Sublease 2, with
the exception of agreements entered into with residents and occupants in the
ordinary course of business of operating the Facility.
(w)    Each of the Leases and Sublease 2 is in full force and effect; no
Defaults or Events of Default on the part of applicable Borrower or Operator,
respectively, have occurred and are continuing thereunder; the tenant and
subtenant, respectively, thereunder have no right of set-off against payment of
rent due



--------------------------------------------------------------------------------



thereunder; and enforcement of each of the Leases and Sublease 2 by the
applicable Borrower and Operator, respectively, or by Lender pursuant to an
exercise of Lender’s rights under the applicable Assignment of Rents, would be
subject to no defenses of any kind. All of the conditions precedent for both
Operator 2 and New Operator 2 contained in Sublease 2, as amended, have either
been satisfied or waived, and neither Operator 2 nor New Operator 2 has any
remaining right to terminate Sublease 2, as amended, for failure of any
condition precedent to be satisfied. Operations Transfer Agreement 2 is in full
force and effect and no Defaults or Events of Default on the part of Operator 2
or New Operator 2 have occurred and are continuing thereunder.
(z)    Subject to the provisions of Section 7.9(b) of this Agreement, each
Facility has all necessary licenses, permits and certifications required by any
applicable governmental authority to operate and maintain a skilled nursing
facility therein with its current number of beds in service, and participates in
the Medicare and Medicaid programs. Subject to the provisions of Section 7.9(b)
of this Agreement, Operators and New Operator 2 have complied with all
applicable requirements of the United States of America, the State of Arkansas
and all applicable local governments, and of its agencies and instrumentalities,
necessary to operate and maintain its Facility as such a facility. All utilities
necessary for use, operation and occupancy of each Project and each Facility are
available to such Project and such Facility. All requirements for unrestricted
use of each Project and each Facility as a skilled nursing facility under the
rules and regulations of the State of Arkansas Department of Human Services and
of any other department or agency of the State of Arkansas having jurisdiction
over each Project and each Facility have been fulfilled. All building, zoning,
safety, health, fire, water district, sewerage and environmental protection
agency and any other permits or licenses which are required by any governmental
authority for use, occupancy and operation of each Project and each Facility as
a skilled nursing facility have been obtained and are in full force and effect.
Neither any Borrower, any Operator, any Guarantor, New Operator 2, any Project
nor any Facility is subject to any corporate integrity agreement, compliance
agreement or other agreement governing the operation of any Project or any
Facility or the operations of any Borrower, any Operator, any Guarantor or New
Operator 2.
(aa)    Each Borrower and Operator and New Operator 2 is in compliance in all
material respects with all laws, orders, regulations and ordinances of all
federal, foreign, state and local governmental authorities binding upon or
affecting the business, operation or assets of Borrowers, Operators or New
Operator 2. Neither any Borrower, any Operator nor New Operator 2: (i) has had a
civil monetary penalty assessed against it under the Social Security Act (the
“SSA”) Section 1128(a) ), other than nominal amounts for violations which were
not of a material nature, (ii) has been excluded from participation under the
Medicare program or under a State health care program as defined in the SSA
Section 1128(h) (“State Health Care Program”), or (iii) has been convicted (as
that term is defined in 42 C.F.R. Section



--------------------------------------------------------------------------------



1001.2) of any of the following categories of offenses as described in the SSA
Section 1127(a) and (b)(l), (2), (3): (A) criminal offenses relating to the
delivery of an item or service under Medicare or any State Health Care Program;
(B) criminal offenses under federal or state law relating to patient neglect or
abuse in connection with the delivery of a health care item or service; (C)
criminal offenses under federal or state law relating to fraud, theft,
embezzlement, breach of fiduciary responsibility, or other financial misconduct
in connection with the delivery of a health care item or service or with respect
to any act or omission in a program operated by or financed in whole or in part
by any federal, state or local government agency; (D) federal or state laws
relating to the interference with or obstruction of any investigations into any
criminal offense described in (A) through (C) above; or (E) criminal offenses
under federal or state law relating to the unlawful manufacture, distribution,
prescription or dispensing of a controlled substance. Without limiting the
generality of the foregoing, neither any Borrower, any Operator nor New Operator
2 is in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any Medicare or Medicaid
Provider Agreement or other agreement or instrument to which such Borrower or
Operator or New Operator 2 is a party, which default has resulted in, or if not
remedied within any applicable grace period could result in, the revocation,
termination, cancellation or suspension of the Medicare or Medicaid
Certification of such Borrower or Operator or New Operator 2.
(d)    Section 7.2 of the Loan Agreement is hereby modified and amended in its
entirety to read as follows effective as of May 1, 2015, with the existing
Section 7.2 of the Loan Agreement to continue to be effective for periods prior
to May 1, 2015:
7.2    Except for security interests granted to Lender, Borrowers agree that all
of the personal property, fixtures, attachments, furnishings and equipment
delivered in connection with the construction, equipping or operation of the
Projects will be kept free and clear of all chattel mortgages, vendor’s liens,
and all other liens, claims, encumbrances and security interests whatsoever, and
that Borrowers will be the absolute owners of said personal property, fixtures,
attachments and equipment, subject to the rights of Operators under the Leases
and the rights of New Operator 2 under Sublease 2. Borrowers, on request, shall
furnish Lender with satisfactory evidence of such ownership, and of the terms of
purchase and payment therefor.
(e)    Sections 7.7 and 7.8 of the Loan Agreement are hereby modified and
amended by changing the references therein to “Operators” to be references to
“Operators and New Operator 2” effective as of May 1, 2015, with the existing
Sections 7.7 and 7.8 of the Loan Agreement to continue to be effective for
periods prior to May 1, 2015.
(f)    Section 7.9 of the Loan Agreement is hereby modified and amended in its
entirety to read as follows effective as of May 1, 2015, with the existing
Section 7.9 of the Loan Agreement to continue to be effective for periods prior
to May 1, 2015:
7.9    Licensure; Notices of Agency Actions. The following are conditions of
this Agreement and the Loan:



--------------------------------------------------------------------------------



(a)    Subject to the provisions of paragraph (b) of this Section, Operators 1
and 3 and New Operator 2 shall be fully qualified by all necessary permits,
licenses, certifications, accreditations and qualifications and shall be in
compliance with all annual filing requirements of all regulatory authorities.
(b)    The State of Arkansas licenses for the operation of Facilities 1 and 3
and the Medicare and Medicaid certifications for Facilities 1 and 3 are held and
shall continue to be held by Operators 1 and 3, respectively. The State of
Arkansas license for the operation of Facility 2 is held by New Operator 2 in
its own name. The Medicare and Medicaid certifications for Facility 2 are
currently held by the Operator 2. It is a condition of this Agreement and the
Loan that by July 1, 2015, New Operator 2 shall have obtained Medicare and
Medicaid certifications for Facility 2 in its own name. Pending the receipt of
such Medicare and Medicaid certifications by New Operator 2, (i) Operator 2
shall retain the existing Medicare and Medicaid certifications for Facility 2,
and (ii) New Operator 2 shall operate Facility 2 under the Medicare and Medicaid
certifications of Operator 2 under Operations Transfer Agreement 2. Upon the
issuance of the Medicare and Medicaid certifications for Facility 2 to New
Operator 2, the arrangements described above under Operations Transfer Agreement
2 shall terminate and New Operator 2 shall thereafter operate Facility 2 under
its own Medicare and Medicaid certifications.
(c)    Each Borrower and Operator and New Operator 2 shall within five days
after receipt, furnish to Lender copies of all adverse notices from any
licensing, certifying, regulatory, reimbursing or other agency which has
jurisdiction over its Project or Facility or over any license, permit or
approval under which its Project or Facility operates, and if any Borrower or
Operator or New Operator 2 becomes aware that any such notice is to be
forthcoming before receipt thereof, it shall promptly inform Lender thereof.
(g)    Section 7.13 of the Loan Agreement is hereby modified and amended in its
entirety to read as follows effective as of May 1, 2015, with the existing
Section 7.13 of the Loan Agreement to continue to be effective for periods prior
to May 1, 2015:
7.13    Leasing, Operation and Management of Projects.
(a)    Each Project shall at all times be owned by the applicable Borrower,
leased to the applicable Operator under the applicable Lease, and in the case of
Borrower 2’s Project, subleased by Operator 2 to New Operator 2 under Sublease 2
(with the result that no Borrower shall operate a Facility). Each Borrower shall
not agree or consent to or suffer or permit any modification, amendment,
termination or assignment of, or sublease under, its Lease (other than Sublease
2), and shall not suffer or permit any Event of Default on the part of such
Borrower to exist at any time under its Lease. It is a condition of this
Agreement and the Loan that Operator



--------------------------------------------------------------------------------



2 shall not agree or consent to or suffer or permit any modification, amendment,
termination or assignment of, or sublease under, Sublease 2, and shall not
suffer or permit any Event of Default on the part of Operator 2 to exist at any
time under Sublease 2, including, without limitation, any amendment changing in
the rent payable under Sublease 2. It is a condition of this Agreement and the
Loan that Borrower 2, Operator 2 and New Operator 2 shall enter into an
agreement in a form acceptable to Lender which shall require (i) New Operator 2
to pay all rental under Sublease 2 directly to an account of Borrower 2 at
Lender, and (ii) Operator 2 to pay any rent under its Lease in addition to the
amount of the rent payable under Sublease 2 directly to an account of Borrower 2
at Lender.
(b)    Each Facility shall at all times be operated as skilled nursing facility
under the management of the applicable Operator or in the case of Facility 2,
New Operator 2.
(h)    Paragraphs (b), (g) and (n) in Section 10.1 of the Loan Agreement are
hereby modified and amended in their entirety to read as follows effective as of
May 1, 2015, with the existing paragraphs (g) and (n) in Section 10.1 of the
Loan Agreement to continue to be effective for periods prior to May 1, 2015:
(b)    If there is any failure to perform, observe or satisfy any obligation,
covenant, agreement, term, condition or provision contained in any of the
following provisions of this Agreement: Section 7.9(a), 7.10, 7.11, 7.12, 7.13,
7.14, 7.14A, 7.15, 7.16, 7.17, 7.18, 7.19, 7.20 or 7.21;
(g)    The occurrence of a material adverse change in the financial condition of
any Borrower, Operator or Guarantor or New Operator 2;
(n)    The occurrence of an Event of Default (i) on the part of any Borrower or
Operator under any Lease, (ii) on the part of Operator 2 or New Operator 2 under
Sublease 2, or (iii) on the part of Operator 2 or New Operator 2 under any
Operations Transfer Agreement;
Section 4.    Changes in Financial Reporting Requirements.
(a)    Subparagraphs (i), (iii) and (vi) in Section 7.4(a) of the Loan Agreement
are hereby modified and amended in their entirety to read as follows effective
as of May 1, 2015, with the existing subparagraphs (i), (iii) and (vi) in
Section 7.4(a) of the Loan Agreement to continue to be effective for periods
prior to May 1, 2015:
(i)    Without necessity of any request by Lender, the following with respect to
Borrowers:
(A)    As soon as available and in no event later than 45 days after the end of
each fiscal quarter commencing with the fiscal quarter ending March 31, 2015,
quarterly financial statements of each Borrower showing



--------------------------------------------------------------------------------



the results of operations of its Project and consisting of a balance sheet,
statement of income and expense and a statement of cash flows, prepared in
accordance with GAAP, and certified by an officer of such Borrower.
(B)    As soon as available and in no event later than 120 days after the end of
each fiscal year commencing with the fiscal year ending December 31, 2014,
annual financial statements of each Borrower showing the results of operations
of its Project and consisting of a balance sheet, statement of income and
expense and a statement of cash flows, prepared in accordance with GAAP, and
certified by an officer of such Borrower, and accompanied by an audit report of
a firm of independent certified public accountants acceptable to Lender.
(iii)    Without necessity of any request by Lender, as soon as available and in
no event later than 120 days after the end of each fiscal year commencing with
the fiscal year ending December 31, 2014, annual financial statements of each
Operator showing the results of operations of its Facility and consisting of a
balance sheet, statement of income and expense, statement of cash flows and
statement of payor mix, prepared in accordance with GAAP, certified by an
officer of such Operator, and accompanied by an audit report of a firm of
independent certified public accountants acceptable to Lender.
(vi)    Without necessity of any request by Lender, with each financial
statement of each Borrower, each Operator, New Operator 2 and AdCare required to
be furnished hereunder, a duly completed compliance certificate, dated the date
of such financial statements and certified as true and correct by appropriate
officers of each Borrower, each Operator, New Operator 2 and AdCare, containing
a computation of each of the financial covenants set forth in Sections 7.14,
7.14A, 7.15, 7.16 and 7.17 hereof which is required to be tested for or during
the period covered by such financial statement, and stating that Borrowers have
not become aware of any Default or Event of Default under this Agreement or any
of the other Loan Documents that has occurred and is continuing or, if there is
any such Default or Event of Default describing it and the steps, if any, being
taken to cure it.
(b)    The following new subparagraphs (vii) and (viii) are hereby added to
7.4(a) of the Loan Agreement:
(vii)    Without necessity of any request by Lender, as soon as available and in
no event later than 45 days after the end of each fiscal quarter commencing with
the fiscal quarter ending June 30, 2015, financial statements of New Operator 2
showing the results of operations of Facility 2 and consisting of a balance
sheet, statement of income and expense, statement of cash flows and statement of
payor mix, prepared in accordance with GAAP, and certified by an officer of New
Operator 2.
(viii)    Without necessity of any request by Lender, as soon as available and
in no event later than 120 days after the end of each fiscal year commencing
with



--------------------------------------------------------------------------------



the fiscal year ending December 31, 2015, annual financial statements of New
Operator 2 showing the results of operations of Facility 2 and consisting of a
balance sheet, statement of income and expense, statement of cash flows and
statement of payor mix, prepared in accordance with GAAP, certified by an
officer of New Operator 2, and accompanied by an audit report of a firm of
independent certified public accountants acceptable to Lender.
Section 5.    Borrower Debt Service Coverage Ratio. The present Section 7.14 of
the Loan Agreement shall continue to apply with respect to the fiscal years
ended December 31, 2011, 2012, 2013 and 2014, and to all fiscal years ending
after December 31, 2014.
Section 6.    New Borrower Fixed Charge Coverage Ratio. A new Section 7.14A is
hereby added to the Loan Agreement, to be effective for the fiscal quarter
ending June 30, 2015, and each subsequent fiscal quarter:
7.14A    Minimum Fixed Charge Coverage Ratio of Borrowers. It is a condition of
this Agreement and the Loan that as of the end of each fiscal quarter commencing
with the fiscal quarter ending June 30, 2015, that the ratio of --
(i)    the amount of the combined EBITDA for Borrowers for the 12-month period
ending on the last day of such quarter, to
(ii)    the sum of the combined amounts of the following for Borrowers for the
12‑month period ending on the last day of such quarter: (A) principal and
interest required to be paid on the Loan, plus (B) Distributions, other than any
amounts which were treated as an expense for accounting purposes,
shall be not less than 1.05 to 1.00.
Section 7.    Elimination of Minimum Fixed Charge Coverage Ratio of Operators
Covenant. From and after the date of this Agreement, the requirement contained
in Section 7.15 of the Loan Agreement shall no longer be in effect.
Section 8.    New Defined Term EBITDAR/Management Fee Adjusted. The following
new defined term “EBITDAR/Management Fee Adjusted” is hereby added to Section
1.1 of the Loan Agreement:
EBITDAR/Management Fee Adjusted: With respect to Operators 1 and 3 and New
Operator 2, for any period, an amount equal to EBITDAR for such Operator or New
Operator 2 for such period, except that notwithstanding the definition of the
term Net Income in this Section 1.1, the Net Income for such Operator or New
Operator 2 used in calculating EBITDAR/Management Fee Adjusted for such Operator
or New Operator 2 for any period, shall be computed by taking into account
management fees equal to the greater of such Operator’s or New Operator 2’s
actual management fees for such period or imputed management fees equal to 5% of
such Operator’s or New Operator 2’s gross income for such period as determined
in accordance with GAAP.



--------------------------------------------------------------------------------



Section 9.    Change in Minimum EBITDAR of Operators to Minimum
EBITDAR/Management Fee Adjusted of New Operators. Section 7.16 of the Loan
Agreement is hereby modified and amended in its entirety to read as follows
effective for the fiscal quarter ending June 30, 2015, and subsequent fiscal
quarters, with the existing Section 7.16 of the Loan Agreement to continue to be
effective for periods ended and ending prior to the fiscal quarter ending June
30, 2015:
7.16    Minimum EBITDAR/Management Fee Adjusted of Operators 1 and 3 New
Operator 2. It is a condition of this Agreement and the Loan that for each
fiscal quarter commencing with the fiscal quarter ending June 30, 2015, the
combined EBITDAR/Management Fee Adjusted for Operators 1 and 3 and New Operator
2 shall be not less than $450,000.
Section 10.    Requirement for Shared Collateral Account. The following new
Section 3.5 is hereby added to the Loan Agreement effective as of May 1, 2015:
3.5    Shared Collateral Account. Lender has extended a loan in the amount of
$12,000,000 to APH&R Property Holdings, LLC, Northridge HC&R Property Holdings,
LLC, and Woodland Hills HC Property Holdings, LLC, each a Georgia limited
liability company, pursuant to a Loan Agreement dated as of February 25, 2015
(the “Related Loan Agreement”). Pursuant to the terms of Section 3.4 of the
Related Loan Agreement, a $2,000,000 Collateral Account (the “Collateral
Account”) is established which secures both the loan under the Related Loan
Agreement and the Loan under this Agreement. Section 3.4 of the Related Loan
Agreement sets forth the conditions under which the Collateral Account is to be
released as collateral. The following are conditions of this Agreement and the
Loan:
(i)    As of May 1, 2015, Section 3.4 of the Related Loan Agreement shall be in
effect in the form contained in the original Related Loan Agreement, without any
modification or amendment thereto.
(ii)    As of May 1, 2015, the Collateral Account shall have been established
and shall be in existence and fully funded in the amount of $2,000,000.
(iii)    From and after May 1, 2015, the Collateral Account shall be held not
only as security for the loan under the Related Loan Agreement but also as
security for the Loan under this Agreement.
(iv)    The Collateral Account shall be released as collateral only in
accordance with the provisions of Section 3.4 of the Related Loan Agreement as
in effect on May 1, 2015, except that notwithstanding the definition of the term
“Benton Operators” in Section 1.1 of the Related Loan Agreement, for purposes of
applying the provisions of Section 3.4 of the Related Loan Agreement, the term
“Benton Operators” shall mean Operator 1, New Operator 2 and Operator 3.



--------------------------------------------------------------------------------



Section 11.    Representations and Warranties. The term “Signing Entity” as used
in this Section means any entity (other than a Borrower/Guarantor Party itself)
that appears in the signature block of any Borrower/Guarantor Party in this
Agreement or any of the Documents, if any. In order to induce Lender to enter
into this Agreement, the Borrower/Guarantor Parties hereby represent and warrant
to Lender as follows as of the date of this Agreement and if different, as of
the date of the execution and delivery of this Agreement:
(a)    Each Borrower is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Georgia and duly
registered to transact business and in good standing in the state of Arkansas,
has all necessary power and authority to carry on its present business, and has
full right, power and authority to enter into this Agreement, each of the
Documents to which it is a party, and to perform and consummate the transactions
contemplated hereby and thereby.
(b)    AdCare is a corporation duly organized, validly existing and in good
standing under the laws of the State of Georgia, has all necessary power and
authority to carry on its present business, and has full right, power and
authority to enter into this Agreement, each of the Documents to which it is a
party, and to perform and consummate the transactions contemplated hereby and
thereby.
(c)    Each Operator is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Georgia and duly
registered to transact business and in good standing in the state of Arkansas.
Operator has full power and authority to carry on its present business, and has
full right, power and authority to enter into this Agreement and each of the
Documents to which it is a party and to perform and consummate the transactions
contemplated hereby and thereby.
(d)    Each Signing Entity is duly organized, validly existing and in good
standing under the laws of the State in which it is organized, has all necessary
power and authority to carry on its present business, and has full right, power
and authority to execute this Agreement, the Documents in the capacity shown in
each signature block contained in this Agreement, the Documents in which its
name appears, and such execution has been duly authorized by all necessary legal
action applicable to such Signing Entity.
(e)    This Agreement, each of the Documents have been duly authorized, executed
and delivered by such of the Borrower/Guarantor Parties as are parties thereto,
and this Agreement, each of the Documents constitute a valid and legally binding
obligation enforceable against such of the Borrower/Guarantor Parties as are
parties thereto. The execution and delivery of this Agreement, the Documents and
compliance with the provisions thereof under the circumstances contemplated
therein do not and will not conflict with or constitute a breach or violation of
or default under the organizational documents of any Borrower/Guarantor Party or
any Signing Entity, or any agreement or other instrument to which any of the
Borrower/Guarantor Parties or any Signing Entity is a party, or by which any of
them is bound, or to which any of their respective properties are subject, or
any existing law, administrative regulation, court order or consent decree to
which any of them is subject.



--------------------------------------------------------------------------------



(f)    The Borrower/Guarantor Parties are in full compliance with all of the
terms and conditions of the Documents to which they are a party, and no Default
or Event of Default has occurred and is continuing with respect to any of the
Documents.
(g)    There is no litigation or administrative proceeding pending or threatened
to restrain or enjoin the transactions contemplated by this Agreement or any of
the Documents, or questioning the validity thereof, or in any way contesting the
existence or powers of any of the Borrower/Guarantor Parties or any Signing
Entity, or in which an unfavorable decision, ruling or finding would adversely
affect the transactions contemplated by this Agreement or any of the Documents,
or would result in any material adverse change in the financial condition,
properties, business or operations of any of the Borrower/Guarantor Parties.
(h)    The statements contained in the Recitals to this Agreement are true and
correct.
Section 12.    Documents to Remain in Effect; Confirmation of Obligations;
References. The Documents shall remain in full force and effect as originally
executed and delivered by the parties, except as expressly modified and amended
herein. In order to induce Lender to enter into this Agreement, the
Borrower/Guarantor Parties hereby (i) confirm and reaffirm all of their
obligations under the Documents, as modified and amended herein; (ii)
acknowledge and agree that Lender, by entering into this Agreement, does not
waive any existing or future default or event of default under any of the
Documents, or any rights or remedies under any of the Documents, except as
expressly provided herein; (iii) acknowledge and agree that Lender has not
heretofore waived any default or event of default under any of the Documents, or
any rights or remedies under any of the Documents; and (iv) acknowledge and
agree that they do not have any defense, setoff or counterclaim to the payment
or performance of any of their obligations under, or to the enforcement by
Lender of, the Documents, as modified and amended herein, including, without
limitation, any defense, setoff or counterclaim based on the covenant of good
faith and fair dealing. All references in the Documents to any one or more of
the Documents, or to the “Loan Documents,” shall be deemed to refer to such
Document, Documents or Loan Documents, as the case may be, as modified and
amended by this Agreement. Electronic records of executed documents maintained
by Lender shall be deemed to be originals thereof.
Section 13.    Certifications, Representations and Warranties. In order to
induce Lender to enter into this Agreement, the Borrower/Guarantor Parties
hereby certify, represent and warrant to Lender that all certifications,
representations and warranties contained in the Documents and in all
certificates heretofore delivered to Lender are true and correct as of the date
of this Agreement and if different, as of the date of the execution and delivery
of this Agreement, and all such certifications, representations and warranties
are hereby remade and made to speak as of the date of this Agreement and if
different, as of the date of the execution and delivery of this Agreement.
Section 13.    Entire Agreement; No Reliance. This Agreement sets forth all of
the covenants, promises, agreements, conditions and understandings of the
parties relating to the subject matter of this Agreement, and there are no
covenants, promises, agreements, conditions or understandings, either oral or
written, between them relating to the subject matter of this Agreement other
than as are herein set forth. The Borrower/Guarantor Parties acknowledge that
they are



--------------------------------------------------------------------------------



executing this Agreement without relying on any statements, representations or
warranties, either oral or written, that are not expressly set forth herein.
Section 15.    Successors. This Agreement shall inure to the benefit of and
shall be binding upon the parties and their respective successors, assigns and
legal representatives.
Section 16.    Severability. In the event any provision of this Agreement shall
be held invalid or unenforceable by any court of competent jurisdiction, such
holding shall not invalidate or render unenforceable any other provision hereof.
Section 17.    Amendments, Changes and Modifications. This Agreement may be
amended, changed, modified, altered or terminated only by a written instrument
executed by all of the parties hereto.
Section 18.    Construction.
(a)    The words “hereof,” “herein,” and “hereunder,” and other words of a
similar import refer to this Agreement as a whole and not to the individual
Sections in which such terms are used.
(b)    References to Sections and other subdivisions of this Agreement are to
the designated Sections and other subdivisions of this Agreement as originally
executed.
(c)    The headings of this Agreement are for convenience only and shall not
define or limit the provisions hereof.
(d)    Where the context so requires, words used in singular shall include the
plural and vice versa, and words of one gender shall include all other genders.
(e)    The Borrower/Guarantor Parties and Lender, and their respective legal
counsel, have participated in the drafting of this Agreement, and accordingly
the general rule of construction to the effect that any ambiguities in a
contract are to be resolved against the party drafting the contract shall not be
employed in the construction and interpretation of this Agreement.
Section 19.    Counterparts; Electronic Signatures. This Agreement may be
executed in any number of counterparts and by the different parties hereto on
separate counterparts and each such counterpart shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same document. Receipt of an executed signature page to this Agreement by
facsimile or other electronic transmission shall constitute effective delivery
thereof. An electronic record of this executed Agreement maintained by Lender
shall be deemed to be an original.
Section 20.    Governing Law. This Agreement is prepared and entered into with
the intention that the law of the State of Illinois shall govern its
construction and enforcement, except that insofar as this Agreement relates to a
Document which by its terms is governed by the law of the State of Arkansas,
this Agreement shall also be governed by the law of the State of Arkansas.



--------------------------------------------------------------------------------



Section 21.    Waiver of Trial by Jury. THE PROVISIONS OF THE LOAN AGREEMENT AND
THE OTHER DOCUMENTS RELATING TO WAIVER OF TRIAL BY JURY SHALL APPLY TO THIS
AGREEMENT.


[SIGNATURE PAGE(S) AND EXHIBIT(S),
IF ANY, FOLLOW THIS PAGE]





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
 
BENTON PROPERTY HOLDINGS, LLC
 
 
PARK HERITAGE PROPERTY HOLDINGS, LLC
 
 
VALLEY RIVER PROPERTY HOLDINGS, LLC
 
 
 
 
 
 
 
By
/s/ William McBride III
 
 
 
William McBride III, Manager of Each Borrower
 
 
 
 
 
 
 
 
 
 
 
 
ADCARE HEALTH SYSTEMS, INC.
 
 
 
 
 
 
 
By
/s/ William McBride III
 
 
 
William McBride III, Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 
BENTON NURSING, LLC
 
 
PARK HERITAGE NURSING, LLC
 
 
VALLEY RIVER NURSING, LLC
 
 
 
 
 
 
 
By
/s/ William McBride III
 
 
 
William McBride III, Manager of Each Operator
 
 
 
 
 
 
 
 
 
 
 
 
THE PRIVATEBANK AND TRUST COMPANY
 
 
 
 
 
 
 
By
/s/ Amy K. Hallberg
 
 
 
Amy K. Hallberg, Managing Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










--------------------------------------------------------------------------------






EXHIBIT A


LEGAL DESCRIPTION


Parcel 1 Owned by Borrower 1, commonly known as 224 South Main Street
Bentonville, Benton County, Arkansas, and legally described as follows:


Lot 1, Rose Care, Inc. Addition, being a replat of Lot 8, Lots 9 & 15 of the
Railroad Addition, to the City of Bentonvillle, Benton County, Arkansas, as
shown on Plat Record “11”, at Page 159.



A-1

--------------------------------------------------------------------------------




Parcel 2 Owned by Borrower 2, commonly known as 1513 South Dixieland Road,
Rogers, Benton County, Arkansas, and legally described as follows:
Real property in the State of Arkansas, described as follows:
A part of Tract 3 of Robert Callaghan's Subdivision of the SW/4 of the NE/4 of
Section 14, Township 19 North, Range 30W, Rogers, Arkansas, described as
beginning South 89° 18' 12" East 196.06 feet from the SW corner of the said SW/4
of the NE/4, being on the centerline of Olrich Street, thence North 00° 10' 51"
West 176.95 feet; thence South 89° 13' 49" East 133.94 feet; thence South 00°
10' 51" East 176.78 feet to said centerline; thence North 89° 18' 19" West
133.93 along said centerline to the place of beginning.
Also, a part of Tract 3 in Robert Callaghan's Subdivision to the City of Rogers,
Arkansas, described as follows: Beginning at the SW corner of the SW/4 of the
NE/4 of Section 14, Township 19 North, Range 30 West, running thence North 00°
10' 51" West 177.20 feet along the centerline of Dixieland Road; thence South
89° 13' 49" East 196.06 feet; thence South 00° 10' 51" East 176.95 feet to the
centerline of Olrich Street; thence North 89° 18' 12" West 196.06 feet along
said centerline to the point of Beginning. Both subject to the right of way of
said street.
Also, A part of the SW/4 of the NE/4 of Section 14, Township 19 North, Range 30
West, described as follows: From the NW corner of the said SW/4 of the NE/4,
thence South 00° 38' East 775 feet along the centerline of Dixieland Road to the
point of beginning; thence South 00° 38' East 19 feet along said centerline;
thence East 330 feet; thence North 00° 38' West 19 feet to the South
right-of-way of Gum Street; thence West 330 feet along said right-of-way to the
point of beginning.
Also, a part of the SW-1/4 of the NE-1/4 of Section 14, Township 19 North, Range
30 West, being more particularly described as follows: Beginning at the NW
corner of Tract 3, Robert Callaghan's Subdivision to the City of Rogers,
Arkansas, thence Southerly along the centerline of Dixieland Road, approximately
356.8 feet to a point which is North 00° 10' 51" West 177.20 feet from the SW
corner of the SW-1/4 of the NE-1/4 of said Section 14; thence South 89° 13' 49"
East approximately 330 feet to the East line of said Tract 3; thence North 00°
38' West approximately 356.47 feet to a point which is South 00° 38' East from
the NW corner of Lot 1, Block 4, Weber's Addition to the City of Rogers,
Arkansas; thence Westerly along the North line of said Tract 3, Robert
Callaghan's Subdivision to the point of beginning.
Less and Except from the above Legal Descriptions: A Part of tract #3 of Robert
Callaghan's Subdivision, located in a part of the SW 1/4 of the NE 1/4 of
Section 14, Township 19 North range 30 West in Rogers, Benton County, Arkansas,
more precisely described as follows: Starting at the SW corner of the SW 1/4 of
the NE 1/4 of Section 14, also known as the SW corner of Tract #3 of Robert
Callaghan's Subdivision; Thence South 86 Degrees 48 Minutes 16 Seconds East,
176.37 Feet to the True Point of Beginning; Thence North 2 degrees 38 minutes 31
seconds East, 176.97 Feet, Thence South 86 degrees 43 minutes 45 seconds East,
152.63 Feet, Thence South 02 degrees 19 minutes 12 seconds West, 176.78 feet,
Thence North 86 degrees 48 minutes 16 seconds West, 153.62 feet to the True
Point of Beginning, subject to the Right of Way of Dixieland Road and West
Olrich Streets.

A-2

--------------------------------------------------------------------------------




Parcel 3 Owned by Borrower 3, commonly known as 5301 Wheeler Avenue Fort Smith,
Sebastian County, Arkansas, and legally described as follows:
The West Half of the South Half of the North Half of the Northeast Quarter of
the Southeast Quarter of Section 32, Township 8 North, Range 32 West, Fort Smith
District, Sebastian County, Arkansas and all that part described as beginning at
the Southwest corner of the above described tract; thence South 62.00 feet;
thence East 630.00 feet; then North 62.00 feet; thence West 630.00 feet to the
point of beginning.





A-3